Citation Nr: 1618609	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  08-01 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to specially adapted housing or special home adaptation grant. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The appellant had active military service from June 1950 to August 1952.  He is the recipient of the Combat Infantryman Badge. 

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a rating decision issued in January 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The claim was remanded in December 2009. 

This matter was again remanded in March 2012 and has now returned to the Board for appellate review.  The Board finds there is compliance with the prior remand.  

The issue of entitlement to service connection for a bilateral eye condition, to include as secondary to service-connected diabetes mellitus type II, has been raised by the record in an April 2016 statement by the Veteran's representative, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's service-connected disabilities do not result in loss or loss of use of upper or lower extremities, blindness in both eyes, anatomical loss or loss of use of both hands, deep partial or full thickness or subdermal burns, or residuals of an inhalation injury.


CONCLUSION OF LAW

The criteria for entitlement to specially adapted housing or a special home adaptation grant have not been met.  38 U.S.C.A. §§ 2101, 5107(b) (West 2002 & 2014); 38 C.F.R. §§ 3.102, 3.305(a)(2), 3.809, 3.809a, 4.21, 4.63 (2010 & 2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in May 2006.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained.

The RO obtained a VA examination in August 2012, with an addendum medical opinion in December 2013, another VA examination in April 2014, and VA medical opinion in May 2014.  These examinations and their associated reports were adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination reports were based on examination of the Veteran by the examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II. Specially Adapted Housing and Special Home Adaptation

The Veteran claims that his service connected disabilities result in the loss of use of his lower extremities, confining him to a wheelchair, and, as such, he is entitled to specially adapted housing or in the alternative, a special home adaptation grant.  Specifically, noting in his January 2008 substantive appeal that he was only able to ambulate household distances with a cane and utilized a power wheelchair for longer distances.  He also spent 95 percent of his time in bed.  

During the course of this appeal, VA regulations for specially adapted housing and special home adaptation grants were revised, effective October 25, 2010.  See 75 Fed. Reg. 57,861-57,862 (Sept. 23, 2010).  Where the law or regulations governing a claim are changed while the claim is pending the version most favorable to the claimant applies (from the effective date of the change), absent congressional intent to the contrary.  

Prior to October 25, 2010, certificate of eligibility for assistance in acquiring specially adapted housing may be awarded to a veteran who is receiving compensation for permanent and total service-connected disability due to (1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (2) blindness in both eyes, having only light perception, plus, the anatomical loss or loss of use of one lower extremity, or (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 U.S.C.A. § 2101 (West 2002); 38 C.F.R. § 3.809(a), (b) (2010). 

A certificate of eligibility for assistance in acquiring a special home adaptation grant may be issue to a veteran who served after April 20, 1898; is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 C.F.R. § 3.809 and has not previously received assistance in acquiring specially adaptive housing under 38 U.S.C.A. § 2101(1); and is entitled to compensation for permanent and total disability which (1) is due to blindness in both eyes with 5/200 visual acuity or less, or (2) includes the anatomical loss or loss of use of both hands.  See 38 U.S.C.A. § 2101(b) (West 2002); 38 C.F.R. § 3.809a (2010). 

38 C.F.R. § 3.809a(a) provides that a veteran who first establishes entitlement under this section and who later becomes eligible for a certificate of eligibility under 38 C.F.R. § 3.809 may be issued a certificate of eligibility under § 3.809.  However, no particular type of adaptation, improvement, or structural alteration may be provided to a veteran more than once.

On October 25, 2010, the pertinent portions of the regulations were changed as follows: 

After 3.809 paragraph (4) the following paragraphs were inserted: 

(5) The loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow, or (6) Full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  See 75 Fed. Reg. 57,861-57,862 (Sept. 23, 2010). 

Under the revisions to 38 C.F.R. § 3.809a (b), the disability must: 

(1) Include the anatomical loss or loss of use of both hands, or (2) be due to: (i) Blindness in both eyes with 5/200 visual acuity or less, or (ii) Deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, or (iii) Full thickness of subdermal burns that have resulted in contractures with limitation of motion of one or more of the extremities or the trunk, or (iv) Residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease).  Id.  

The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches, or canes as a normal mode of locomotion' although occasional locomotion by other methods may be possible.  See 38 C.F.R. § 3.809(d) (2015). 

The term "loss of use" of a hand or foot is defined at 38 C.F.R. § 3.350(a)(2) in the context of special monthly compensation as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc..., in the case of the hand, or balance, propulsion, etc..., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  See also 38 C.F.R. § 4.63 (2015). 

Examples under 38 C.F.R. § 3.350(a)(2) which constitute loss of use of a foot include extremely unfavorable ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3 1/2 inches or more, and complete paralysis of the external popliteal (common peroneal) nerve and consequent foot-drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of that nerve.  See also 38 C.F.R. § 4.63 (2015). 

In Tucker v. West, 11 Vet. App. 369, 373 (1999), the Court stated that the relevant inquiry concerning loss of use is not whether amputation is warranted, but whether the claimant has had effective function remaining other than that which would be equally well served by an amputation with use of a suitable prosthetic appliance.  The Court also stated that in accordance with 38 C.F.R. § 4.40, the Board is required to consider the impact of pain in making its decision and to articulate how pain on use was factored into its decision. 

38 C.F.R. § 3.350(a)(2) and 38 C.F.R. § 4.63 only provide examples and not an exclusive list of manifestations of loss of use of a foot or hand.  It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  See 38 C.F.R. § 4.21 (2015) (application of rating schedule); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the specified factors for each incremental rating were examples rather than requirements for a particular rating; analysis should not be limited solely to whether the claimant exhibited the symptoms listed in the rating scheme).

In this case, service connection is established for: posttraumatic stress disorder (PTSD) (50 percent), status post vagotomy and pyloroplasty with hiatal hernia (40 percent), low back strain (40 percent), residuals of a left knee injury (20 percent), diabetes mellitus type II (20 percent), wedging fracture of T7 and T8 (10 percent), bunion of the left great toe (10 percent), status post fracture right wrist (10 percent), residuals gunshot wound left thigh (10 percent), status post shrapnel wound left thigh (10 percent), bilateral hearing loss (noncompensable rating), chronic bronchitis (noncompensable rating), bilateral herniorrhaphy scars (noncompensable rating), diabetic peripheral neuropathy of the left lower extremity (noncompensable rating), and diabetic peripheral neuropathy of the right lower extremity (noncompensable rating).  The Veteran's combined service-connected disability rating is 90 percent.  Moreover, based on those disabilities, he has been in receipt of a total disability rating based on unemployability (TDIU) since February 17, 1997.  Therefore, the Veteran has a permanent and total rating based on service-connected disabilities for the purposes of this analysis under the provisions of 38 C.F.R. § 3.809 and § 3.809a.  

The Veteran's ratable service-connected disabilities do not involve burn injuries or blindness in both eyes.  Although the Veteran's representative asserts in his April 2015 Written Brief Presentation that the Veteran has a bilateral eye disorder, which has rendered him blind with only light perceptions and he should have a new VA examination to assess the severity of his eye condition prior to adjudication of this claim, the Board finds the evidence of record is against a finding that a new VA examination is warranted and that the Veteran is blind in both eyes.  Indeed, the Veteran was afforded a VA examination of his bilateral eyes in February 2014, which found the Veteran's left eye visual acuity was 20/200 and the Veteran's right eye visual acuity was 20/50 at uncorrected near and 20/40 or better at uncorrected distance and corrected near and distance.  (See Virtual VA Capri, 2/28/2014).  Additionally, VA treatment records reflect in September, October, and November 2013 the Veteran's right eye visual acuity was 20/25.  Thus, the evidence of the record is void of any finding that the Veteran is blind in his right eye; thus, the Veteran does not meet the criteria for blindness in both eyes under 38 C.F.R. § 3.809(a) or 38 C.F.R. § 3.809a.  A key issue, though, is whether he has "loss of use" of any extremity as defined by VA regulations.  Therefore, the relevant evidence relates to the severity of his disabilities of the upper and lower extremities and the extent of his loss of function in those extremities.  

Although the Veteran is service-connected for status post fracture right wrist, he has both upper extremities so there is no actual loss.  Also, nothing reported by the Veteran suggests that he has loss of use his right upper extremity.  The Veteran was afforded a VA examination of his right wrist in August 2012.  He had palmar flexion to 80 degrees or greater with no pain, dorsiflexion to 70 degrees of more with no pain, ulnar deviation of the wrist to 35 degrees with pain at 30-35 degrees, and the examiner found his condition did not impact his ability to work.  Furthermore, the Veteran reported his wrist condition did not cause a significant disability.  Thus, the Board finds there is no loss of use of either upper extremity or loss of use of either hand.  

The Veteran is service-connected for disabilities involving both lower extremities, but he has both, so like above, there is no actual loss.  In his January 2008 substantive appeal the Veteran reported he was only able to ambulate household distances with a cane and utilized a power wheelchair for longer distances.  He reported during his August 2012 VA examination that his disability was caused "by combination of back, bilateral knee and hip and foot problems."  He also reported in a December 2013 VA examination addendum that he was only able to ambulate about five feet to and from his bathroom by supporting himself on furniture and grabbing the walls.  He spent most of his time in a "bariatric bed" and had a caregiver come to his home to assist with his activities of daily life.  When he had to leave his home, he required assistance and got around in a motorized wheelchair.  He reported the factors causing his lack of mobility include his service connected back, left knee condition, and breathing problems, which include his service-connected chronic bronchitis and non-service-connected emphysema.  The Veteran is credible in reporting the use of such ambulatory aids and his reports are consistent with VA treatment records.  Indeed, VA treatment records dated in January 2006 note the Veteran was in a wheelchair, but was able to ambulate and get around the house by himself.  In May 2006 it was noted that the Veteran used a cane and walker to ambulate short distances at home.  In October 2007 and December 2007, it was noted that he was mostly wheelchair-bound, but was able to ambulate short distances holding on to furniture.  Also in October 2011 it was noted the Veteran was wheelchair bound and his February 2014 VA examination noted he used a wheelchair constantly.  As such, the key determination here is whether there is loss or loss of use of one or both lower extremities.

An August 2009 VA treatment record notes the Veteran reported most of his falls were related to his weak knees.  An October 2011 VA treatment record notes the Veteran reported lower extremity weakness.  

The Veteran was afforded a VA examination of in August 2012.  During examination of his low back the Veteran reported his disability was caused "by combination of back, bilateral knee and hip and foot problems."  Examination revealed a negative straight leg raising test and the Veteran had no radicular pain or any other signs or symptoms due to radiculopathy.  The examiner also found the Veteran had an abnormal gait.  Due to the Veteran's low back, there was no functional impairment of an extremity such that no effective function remained other than that which would be equally served by an amputation with prosthesis.  During examination of his left knee the Veteran complained of intermittent left knee pain that occurred four to five times a day and was usually associated with standing and transferring.  He further reported flare-ups that he contributed to difficulty walking, standing, and transferring.  Examination revealed flexion to 125 degrees with pain beginning at 100 degrees, and no limitation of extension.  Upon repetitive use testing, range of motion remained the same.  The examiner found functional  loss and/or functional impairment of the knee and lower leg included less movement than normal, weakened movement, pain on movement, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  He had tenderness or pain to palpation.  Muscle strength was 3/5 and joint stability was normal, with no evidence of subluxation/dislocation.  Due to the Veteran's knee, there was no functional impairment of an extremity such that no effective function remained other than that which would be equally served by an amputation with prosthesis.  

During examination of a bunion of the left great toe notes the Veteran reported his left big toe was "not too bad."  He had occasional pain in the left great toe which was not debilitating.  The examiner found the Veteran had mild to moderate symptoms of hallux valgus on both sides, no evidence of bilateral weak feet, but he did have tenderness to palpation of the left, first metatarsophalangeal joint.  Due to his foot condition, there was no functional impairment of an extremity such that no effective function remained other than that which would be equally served by an amputation with prosthesis.  During examination of his residual gunshot wound to his left thigh notes the Veteran reported he got some cramps in the medial thigh periodically, which were alleviated with massage.  He denied any residual problems in the posterior thigh.  The examiner found the Veteran had no muscle injury(ies) that affected muscle substance or function and due to the Veteran's muscle condition, there was no functional impairment of an extremity such that no effective function remained other than that which would be equally served by an amputation with prosthesis.  Examination of the Veteran's scars revealed he had scars status post bilateral herniorrhaphy, scars on his left medial thigh and posterior thigh status post injury, and a scar status post pyloroplasty and vagotomy.  The Veteran complained of tenderness to the area of the left medial thigh scar.  

A September 2013 VA examination of the Veteran's diabetic sensory-motor peripheral neuropathy notes the Veteran reported intermittent lower extremity burning pain, no numbness, or tingling.  On examination, he had mild intermittent pain bilaterally, normal muscle strength, normal reflexes, no muscle atrophy, and no trophic changes.  (See Virtual VA Capri, 9/10/2013).  

A December 2013 VA examination addendum notes the Veteran's claims file was reviewed and the examiner spoke with the Veteran over the telephone.  The Veteran reported the factors causing his lack of mobility include his service-connected back, left knee condition, and breathing problems, which include his service-connected chronic bronchitis and non-service-connected emphysema.  The examiner noted the Veteran had chronic back and knee pain.  Also, after reviewing the September 2013 VA examination of the Veteran's diabetes mellitus type II and diabetic neuropathy, the examiner opined such disabilities of the lower extremity did not likely cause significant disability preventing the Veteran from being able to ambulate.  Although the Veteran had complained of mild burning pain in his legs, he had no numbness and motor strength was 5/5.  The examiner further opined that the Veteran's decreased mobility was likely due to his service-connected back condition (including T7, T8 compression fractures and low back strain) and his left knee.  He explained that the Veteran had degenerative joint disease that was likely related to his service-connected low back strain.  He also opined that the Veteran's stomach condition with hiatal hernia, bunion of the left great toe, service-connected scars, right wrist injury, and left thigh shrapnel injury did not likely cause significant disability.  "It is difficult to determine the extent of disability caused by the service connected chronic bronchitis as veteran also has emphysema, but the greatest limiting factors appear to be his back and left knee."  (See Virtual VA Capri, 12/28/2013).  

An April 2014 VA examination of the Veteran's diabetic sensory-motor peripheral neuropathy found the Veteran did not have symptoms attributable to diabetic peripheral neuropathy and muscle strength and reflexes were normal.  (See Virtual VA Capri, 4/12/2014).  

Also, another April 2014 VA examination notes an in-person examination was performed and the Veteran's claims file was reviewed.  The examiner opined that there was no loss of use of both lower extremities due to the Veteran's service connected disabilities.  Specifically, his status post vagotomy and pyloroplasty with hiatal hernia repair in 1977 had no functional residuals.  Chronic bronchitis was evaluated in April 2014 and was noted to report no concern.  The VA examination of diabetes mellitus type II with diabetic peripheral neuropathy of the bilateral lower extremities revealed no objective evidence of diabetic peripheral neuropathy of either lower extremity.  

Additionally, the examiner found no loss of use of both lower extremities due to the following service-connected disabilities: low back strain, residuals of left knee injury, wedging fracture of T7 and T8, bunion of the left great toe, status post fracture right wrist, and residuals of gunshot wound left thigh status post shrapnel wound.  The examiner explained that review of the Veteran's VA examinations of his back and knees revealed no loss of use of both lower extremities and a VA treatment record from March 2014 revealed motor strength of both upper and lower extremities were 5/5.  Also the August 2012 VA examination found left knee flexion was to 125 degrees with pain beginning at 100 degrees, no limitation of range of motion after repetitive motion testing, and no instability.  The examiner also found his low back had limited range of motion, but negative straight leg rising, and no radiculopathy.  He had no muscle injuries that affected muscle substance or function, and the Veteran reported his left great toe bunion was "not too bad" and not debilitating.  Due to the Veteran's foot disability, there was no functional impairment of an extremity such that no effective function remained other than that which would be equally served by an amputation with prosthesis.  (See Virtual VA Capri, 4/29/2014).  

A May 2014 VA medical opinion notes the Veteran's claims file was reviewed.  The examiner found the Veteran's service-connected disabilities did not result in loss or loss of use of both lower extremities.  She explained that review of the Veteran's back and knee VA examinations did not show loss of use of both lower extremities.  The Veteran's muscle and foot examinations in 2012 also did not show loss of use and the Veteran's VA examination of his diabetic neuropathy did not cause loss of use of both feet.  (See Virtual VA Capri, 5/01/2014).  

A July 2014 VA treatment record notes the Veteran's bilateral lower extremity strength was 4/5.  

In this case, the basic eligibility requirements for specially adapted housing have not been met. 

As 38 C.F.R. § 3.809(a)(1) notes the disability must be due to loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair and 38 C.F.R. § 3.809(a)(3) notes the disability must be due to the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, the Board must first determine whether the Veteran has loss, or loss of use of one, or both lower extremities as the first step to determining whether the Veteran's lower extremity disabilities qualify him for specially adapted housing.  

While the December 2013 VA medical addendum opinion notes that the Veteran's decreased mobility was likely due to his service-connected back condition (including T7, T8 compression fractures and low back strain) and his left knee and the Veteran may use an ambulatory aid regularly and constantly, the Board finds specially adapted housing is not warranted as it has not been shown the Veteran has loss, or loss of use of one, or both lower extremities under 38 C.F.R. § 3.809(a).  

The Veteran's disability picture in no way approximates the examples of "loss of use" of a foot provided in the regulations, cited above, which speak in terms of extremely unfavorable ankylosis, complete ankylosis, shortening of the lower extremity, and complete paralysis of a nerve causing foot drop.  See 38 C.F.R. §§ 3.350(a)(2), 4.63.  The Veteran's service-connected radiculopathy of the bilateral lower extremities are currently rated under Diagnostic Code 8520, which has similar criteria addressing foot dangle and drop.  However, the evidence does not demonstrate that either of the Veteran's lower extremities is affected by radiculopathy that results in complete paralysis of the affected nerves.  While his service-connected radiculopathy of the bilateral lower extremities results in subjective complaints of intermittent lower extremity burning and pain, there is no muscle atrophy or trophic changes, and there are no reports of foot drop at any point during the period on appeal.  In fact, the April 2014 VA examiner found the Veteran did not have symptoms attributable to diabetic peripheral neuropathy.  

Further, it cannot be said that the Veteran's service-connected lower extremity disabilities have no effective function remaining other than that which would be equally well served by an amputation stump below the knee with use of a prosthetic appliance.  Indeed, the August 2012 VA examiner specifically indicated that the Veteran does not have functional impairment of any extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis even taking pain into consideration.  Moreover, the evidence of record reveals the Veteran has remaining function of his lower extremities, taking pain into consideration.  Indeed, the August 2012 VA examiner found the Veteran could move his knees to 125 degrees and 100 degrees with pain, with no limitation of extension, and muscle strength was 3/5.  The Veteran reported his great toe disability was not too bad and not debilitating and the examiner found he had no evidence of weak feet.  The Veteran also reported he got some cramps that were alleviated with massage in the area of his residual gunshot wound to his left thigh and denied any residual problems.  Also, the examiner found the Veteran had no muscle injury(ies) that affected muscle substance or function, and his left thigh scar did not impact his ability to work.  The Boards findings of no loss, or loss of use of one, or both lower extremities is supported by the findings in the December 2013 VA medical addendum opinion, the April 2014 VA examination, and the May 2014 VA medical opinion, which the Board finds to be highly probative.  The examiners provided detailed rationales for their opinions that were clearly based upon a comprehensive and factually accurate review of the record evidence from all sources, to include review of the Veteran's claims folder.  Accordingly, the Board is unable to find that entitlement to assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) is shown.  

Moreover, as discussed above, the Veteran is not found to be blind in the right eye, his right status post fracture right wrist does not result in anatomical loss or loss of use of both hands, and he is not service-connected for any disability involving burns, or an inhalation injury.  While he is service-connected for chronic bronchitis with chronic obstructive pulmonary disease, the April 1978 rating decision that granted service connection is absent for any mention that the Veteran's chronic bronchitis was due to residuals from inhalation and the evidence of record does not support a finding to the contrary.  Therefore, he cannot be entitled to a special home adaptation grant as a matter of law, and the claim must therefore be denied as a matter of law.

Entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing or a special home adaptation grant is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule. Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to specially adapted housing or a special home adaptation grant is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


